Citation Nr: 0812735	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits on behalf of the appellant.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  The appellant was (and claims she still is) 
the veteran's wife.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 special apportionment decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the appellant's 
request for apportionment of the veteran's nonservice-
connected pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).  A hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700(a) (2007).  
  
In the appellant's March 2006 substantive appeal, she 
requested a hearing before the Board to be held at the local 
RO.  A hearing was scheduled for December 2007, but neither 
the veteran nor the appellant appeared for it.  The claims 
folder shows that notice of the scheduled hearing was sent to 
the veteran, but there is no evidence that the appellant was 
sent notice of that hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law 
Judge at the RO in Nashville, Tennessee, 
and send notice of the scheduled hearing 
both to the veteran and to the appellant.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



